UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) – June 30, 2009 NEFFS BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 000-32605 23-2400383 State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 5629 Route 873 P.O. Box 10 Neffs, Pennsylvania 18065-0010 (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code: (610) 767-3875 oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02(b).Departures of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 30, 2009, the Board of Directors of the registrant, Neffs Bancorp, Inc., issued a press release announcing the retirement of Mr. Herman Snyder as a Director and Vice President of Neffs Bancorp, Inc. and as a Director and Chairman of the registrant’s subsidiary, The Neffs National Bank, effective June 30, ITEM 9.01.Financial Statements and Exhibits. Exhibit 99.1.June 30, 2009 Press Release Re: Retirement of Herman Snyder Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEFFS BANCORP, INC. (Registrant) Dated: June 30, 2009 By: /s/ John J. Remaley John J. Remaley President EXHIBIT INDEX Exhibit Page Number in Manually Signed Original 99.1 June 30, 2009 Press Release Re: Retirement of Herman Snyder 6
